Case 7:17-cr-00085-EKD-JCH Document 158 Filed 06/08/20 Page 1 of 5 Pageid#: 575




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )      Criminal Action No. 7:17-cr-00085
                                                  )
                                                  )
  SHANNON MABRY HOPKINS,                          )      By: Elizabeth K. Dillon
                                                  )          United States District Judge
         Defendant.                               )



                          MEMORANDUM OPINION AND ORDER

        In 2018, Shannon Mabry Hopkins pleaded guilty to one count of possessing a firearm in

 furtherance of a drug trafficking crime and one count of conspiracy to distribute

 methamphetamine. (Dkt. No. 72.) The court sentenced Hopkins to thirty months on the

 conspiracy count and sixty months on the firearm possession count, to run consecutively. Now

 before the court is Hopkins’ motion to vacate or correct her sentence under 28 U.S.C. § 2255.

 Hopkins raises four claims, one of which is that her attorney failed to file an appeal on her

 behalf. For the reasons stated below, the court will refer this matter to United States Magistrate

 Judge Hoppe for a hearing on this claim to determine whether Hopkins unequivocally directed

 her attorney to appeal her conviction.

                                          I. BACKGROUND

        An investigation into methamphetamine trafficking led to controlled purchases from

 Hopkins, and on June 30, 2017, police executed a search warrant on Hopkins’ residence. In the

 course of the search, police discovered a Browning .22 caliber semi-automatic handgun, $5,532

 in United States currency, three plastic bags containing a crystal substance, a FedEx box
Case 7:17-cr-00085-EKD-JCH Document 158 Filed 06/08/20 Page 2 of 5 Pageid#: 576




 containing eleven ounces of crystal methamphetamine, three cell phones, and two drug ledgers.

 Hopkins admitted that she had been buying and selling one half ounce to four ounces of

 methamphetamine a week for the previous one to two months.

        Hopkins was indicted on December 21, 2017, and charged with conspiracy to distribute

 500 grams or more of methamphetamine, distribution of methamphetamine, and possession with

 the intent to distribute various quantities of methamphetamine, as well as possessing a firearm in

 relation to a drug trafficking crime. Hopkins pled guilty to the lesser included offense of count

 one––conspiracy to distribute a measurable quantity of a mixture containing methamphetamine–

 –and count four, possessing a firearm in furtherance of a drug trafficking crime in violation of 18

 U.S.C. § 924(c). Hopkins’ plea agreement included an appeal waiver and a waiver of the right to

 file a collateral attack, subject to certain exceptions. (Dkt. No. 72.)

                                            II. ANALYSIS

        A. Section 2255

        Under § 2255, a movant may attack his sentence or conviction on the grounds that it was

 imposed in violation of the Constitution or laws of the United States, that the court was without

 jurisdiction to impose such a sentence, that the sentence exceeded the maximum authorized by

 law, or that the sentence otherwise is subject to collateral attack. Id. § 2255(a). The movant

 bears the burden of proving grounds for collateral relief by a preponderance of the evidence. See

 United States v. Cook, Criminal No. 1:11-cr-188, 2019 WL 921448, at *1 (E.D. Va. Feb. 25,

 2019) (citing Vanater v. Boles, 377 F.2d 898, 900 (4th Cir. 1967)). In § 2255 proceedings,

 “[u]nless the motion and the files and records of the case conclusively show that the prisoner is

 entitled to no relief, the court shall . . . grant a prompt hearing thereon, determine the issues and

 make findings of fact and conclusions of law with respect thereto.” § 2255(b). An evidentiary



                                                   2
Case 7:17-cr-00085-EKD-JCH Document 158 Filed 06/08/20 Page 3 of 5 Pageid#: 577




 hearing is required when a movant presents a colorable Sixth Amendment claim showing

 disputed facts beyond the record or when a credibility determination is necessary in order to

 resolve the issue. United States v. Witherspoon, 231 F.3d 923, 925–27 (4th Cir. 2000).

         B. Failure to Note an Appeal

         Hopkins raises four claims in her motion, but the court will focus on one claim in this

 opinion and order: Hopkins’ claim that her attorney, Robert Hagan, did not file an appeal on her

 behalf. The “[f]ailure of an attorney to file a requested notice of appeal from a criminal

 conviction is per se ineffective assistance of counsel.” United States v. Dalton, 132 F. App’x

 433, 435 (4th Cir. 2005) (citing Roe v. Flores-Ortega, 528 U.S. 470, 476–77 (2000)). This

 principle applies “regardless of whether the defendant has signed an appeal waiver.” Garza v.

 Idaho, 139 S. Ct. 738, 747 (2019).

         In her motion, Hopkins asserts that her attorney “failed to file an appeal for defendant

 when she wanted one” and that she “was not given any information about the possibility of an

 appeal.” (Hopkins’ Mot. 8, Dkt. No. 131.) Hopkins signed and dated her motion under penalty

 of perjury. (Id. at 12.) The government moved to dismiss and contacted attorney Hagan, 1 who

 responded as follows:

                  I presented the Plea Agreement to Ms. Hopkins in the Roanoke City
                  Jail on April 17, 2018. I did not keep any written notes on this
                  occasion. I discarded my markup copy of the Plea Agreement.

                  In presenting a Plea Agreement to a client, it is my custom to
                  highlight the provisions for waiver of appeal and waiver of collateral
                  attack; and to explain these provisions to my client. I do not recall
                  whether or not I followed my custom in Ms. Hopkins’ case.

                  I wrote Ms. Hopkins a post-sentencing letter dated July 25, 2018 in
                  which I stated that she could file an appeal; that in my opinion there


         1
           On July 2, 2019, Magistrate Judge Ballou issued an order waiving the attorney-client privilege as to this
 claim. (Dkt. No. 145.) The referral of the case was later transferred to Magistrate Judge Joel C. Hoppe. (Dkt. 148.)

                                                          3
Case 7:17-cr-00085-EKD-JCH Document 158 Filed 06/08/20 Page 4 of 5 Pageid#: 578




                were no grounds for appeal; and that I would give her further advice
                if she wished. A copy of this letter is enclosed.

                I have no record, nor any recollection of any other communication
                with Ms. Hopkins regarding her right to appeal.

 (Dkt. No. 146-2.) The letter referenced by Hagan stated, in pertinent part, that sometimes “a

 defendant will want to note an appeal ‘just because’; even though there are no grounds. I can

 give you advice if you wish to do so.” (Dkt. No. 146-1.)

        When a § 2255 movant asserts an ineffective assistance of counsel claim based on

 counsel’s failure to note an appeal, the district court generally must hold an evidentiary hearing

 before finding that the movant did not unequivocally instruct counsel to file a notice of appeal.

 United States v. Poindexter, 492 F.3d 263, 269 (4th Cir. 2007). Hopkins’ statement that Hagan

 “failed to file an appeal . . . when she wanted one” is not particularly strong, and it is somewhat

 undermined by Hagan’s statement that he told Hopkins that she could file an appeal if she

 wanted. Nonetheless, the court finds that an evidentiary hearing is necessary to evaluate whether

 Hopkins unequivocally instructed Hagan to file a notice of appeal. See United States v. Diaz,

 547 F. App’x 303, 304 (4th Cir. 2013) (“In light of Diaz’s claim, under penalty of perjury, that

 counsel failed to honor his request to file a notice of appeal and counsel’s conflicting affidavit

 denying that Diaz asked him to note an appeal, the record did not conclusively show that Diaz

 was not entitled to relief.”). The court will refer this matter to Magistrate Judge Hoppe for

 appointment of counsel, an evidentiary hearing, and the issuance of a report and recommendation

 on this issue. See Rule 8(b), (c), Rules Governing Section 2255 Proceedings.

                                         III. CONCLUSION

        Based on the foregoing, it is HEREBY ORDERED that this matter is REFERRED to

 United States Magistrate Judge Joel C. Hoppe for further proceedings, pursuant to Rule 8 of the



                                                   4
Case 7:17-cr-00085-EKD-JCH Document 158 Filed 06/08/20 Page 5 of 5 Pageid#: 579




 Rules Governing Section 2255 Proceedings and 28 U.S.C. § 636(b), for a report and

 recommendation on the issue of whether Hopkins unequivocally directed her attorney, Robert

 Hagan, to file an appeal on her behalf.

        Entered: June 8, 2020.




                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge




                                               5
